IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

J.C., FATHER OF A.C.,
A CHILD,

             Appellant,

v.                                                     Case No. 5D16-1127

DEPARTMENT OF CHILDREN
AND FAMILIES,

             Appellees.
                                        /

Opinion filed August 29, 2016

Appeal from the Circuit Court
for Osceola County,
Kim Shepard, Judge.

Ryan Thomas Truskoski, of Ryan
Thomas Truskoski, P.A., Orlando, for
Appellant.

Rosemarie Farrell, of Children Legal
Services,  Orlando,     for  Appellee,
Department of Children and Families.

Sara E. Goldfarb, of Guardian Ad Litem
Program,    Sanford,   for    Appellee,
Guardian ad Litem.


                            ON CONCESSION OF ERROR

PER CURIAM.

      Pursuant to Appellees’ Concession of Error, we reverse the lower tribunal’s Order

of Adjudication with Findings of Fact after Dependency Trial, dated March 16, 2016, and
remand to the lower tribunal for a new trial and any other proceedings in furtherance of

the child’s best interest.


       REVERSED and REMANDED.


BERGER, WALLIS and LAMBERT, JJ., concur.




                                          2